Citation Nr: 0709704	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1967 and was awarded the Combat Infantry Badge for his 
participation in combat while serving in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which adjudicated the issues on appeal.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in October 2006.  A transcript 
of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, as well as the issue of 
entitlement to an increased rating for PTSD are addressed in 
the REMAND portion of the decision below and are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's right 
knee.
2.  A low back disability was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service. 

3.  A right shoulder disability was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to service.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

2.  Residuals of a low back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

3.  Residuals of a right shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Right Knee Injury

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id. 

In this case, the veteran claims that he injured his right 
knee after he was hit by a helicopter immediately after he 
jumped out.  However, the veteran's service medical records 
make no reference to an injury involving either knee.  Of 
particular relevance, an April 1967 separation examination 
report makes no reference to right knee problems. 

Nevertheless, since the record shows that the veteran was 
awarded the Combat Infantry Badge for his participation in 
combat, the Board will accept the veteran's statements that 
he injured his right knee in Vietnam.  In this regard, the 
law provides that satisfactory lay or other evidence that an 
injury was incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, conditions or hardships of such 
service even though there is no official record of such 
incurrence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Unfortunately, the reduced evidentiary burden for combat 
veterans only applies to the issue of service incurrence, and 
not to the issue of either a current disability or a nexus to 
service, both of which generally require competent medical 
evidence.  In this case, no competent medical evidence shows 
that the veteran has a current disability involving his right 
knee.  

The veteran received outpatient treatment by VA in May 1993 
for complaints that his right knee would "jump out of 
place."  However, a physical examination revealed no 
objective findings such as swelling, redness, or instability.  
X-rays of the right knee were also normal.  Thus, the 
clinician offered no diagnosis for the veteran's right knee 
pain, providing evidence against this claim.  The Board also 
reviewed numerous other VA and private treatment records, 
none of which indicates that the veteran has a current right 
knee disability.  As such, these records provide highly 
probative evidence against the veteran's claim. 

In short, in absence of competent medical evidence showing a 
current right knee disability, the veteran's claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the existence and etiology of an orthopedic 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Thus, the veteran's personal opinion that he has a right knee 
disability as a result of service is not a sufficient basis 
for awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a right knee injury.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

II.  Residuals of Low Back and Right Shoulder Injuries

The veteran also claims that he injured his low back and 
right shoulder in service.  Once again, the Board will 
presume that the veteran has met the second element for a 
service-connection claim, an injury to his low back and right 
shoulder during service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

Even though an in-service injury to the veteran's low back 
and right shoulder is presumed to have occurred, the service 
medical records make no reference to a chronic disability 
involving his low back or right shoulder.  Indeed, none of 
the service medical records, including an April 1967 
separation examination report, makes any reference to 
orthopedic problems.  Thus, in the absence of a chronic low 
back or right shoulder disability, the service medical 
records provide evidence against the claims.

Evidence developed after service also shows that the veteran 
was first treated for back and right shoulder problems many 
years after service, with no competent medical evidence 
relating either disability to service.  Treatment records 
from G.C., M.D., dated from 1996 to 2003 show treatment for 
pain in the veteran's lower back, neck, and right shoulder.  
In a December 2002 entry, Dr. G.C. notes that the veteran's 
back had been hurting for a long time and was related to a 
lifting injury.  Other than this comment, Dr. G.C. offered no 
opinion concerning the etiology or date of onset of the 
veteran's low back and right shoulder pain.  

Treatment records from North Benton County Health Care dated 
from 1999 to 2000 show treatment for osteoarthritis in the 
veteran's low back and right shoulder.  Of particular 
relevance, a February 2000 report attributes the veteran's 
severe neuralgia of the right shoulder blade to a motor 
vehicle accident.  

Although this report does not indicate the date of this 
accident, since the service medical records make no reference 
to a motor vehicle accident, one can safely assume that it 
did not occur while on active duty.  Hence, these records 
provide some evidence against the claims.

The Board also reviewed VA outpatient treatment records dated 
from 1993 to 2006, several of which show treatment for 
aggravation of low back and neck pain following a second 
motor vehicle accident in December 2005.  In one report, the 
VA clinician also notes the veteran's history of low back 
pain dating back to an in-service accident.  However, the 
Board emphasizes that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Since this report does not include an independent 
medical opinion confirming the veteran's self-reported 
history, this report does not support the veteran's claim.  

Overall these records show that the veteran's low back and 
right shoulder disabilities were first identified in 1996, 
almost 30 years after his separation from active duty.  This 
30-year period between service and the onset of symptoms 
provides highly probative evidence against the claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  

More importantly, none of these records provides competent 
medical evidence of a nexus or relationship between the 
veteran's low back and right shoulder disabilities and 
service, but instead suggest that they may be due to a post-
service motor vehicle accident.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In the absence of a nexus 
opinion, these records provide highly probative evidence 
against the veteran's claims. 

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements, including testimony 
presented at his October 2006 hearing.  However, as a 
layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the etiology of an orthopedic disability.  See Grottveit and 
Espiritu, both supra.  Thus, the veteran's personal opinion 
that his low back and right shoulder disabilities are related 
to service is not a sufficient basis for awarding service 
connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of injuries involving his 
low back and right shoulder.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  

In particular, letters by the RO dated in January 2005 and 
June 2005 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Board notes that the veteran has not been notified of the 
last two requirements in Dingess.  However, since the Board 
finds that the preponderance of the evidence is against each 
of the veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Hence, there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
These records include both VA and private treatment records.   

The Board also finds that a VA examination is not necessary 
to determine whether his low back and right shoulder 
disabilities are related to service.  VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

The veteran has not satisfied the third element under 
McLendon involving an indication that his low back and right 
shoulder disabilities may be associated with an in-service 
injury.  Although a claimant's statements may sometimes be 
enough to satisfy this element, the veteran has not reported 
continuity of symptomatology, there is evidence in the record 
against such a connection, and there is no other competent 
evidence that either disability may be related to service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA and the Court.

ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a low back injury is 
denied.

Service connection for residuals of a right shoulder injury 
is denied.



REMAND

The veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma in service.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate these claims. 

The record suggests that a VA audiological evaluation report 
may be available which has not been associated with the 
claims file.  In this regard, a VA outpatient treatment 
record dated in February 2006 notes that the veteran 
requested an audiological consult for complaints of hearing 
loss and tinnitus.  However, the audiological report is not 
currently in the claims file.  Therefore, the RO should 
attempt to obtain this report.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

The Board also finds that the veteran should be afforded a VA 
audiological evaluation to determine whether he has bilateral 
hearing loss and tinnitus as a result of service.  See 38 
U.S.C.A. § 5103A(d) (In a claim for disability compensation, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Next, the Board also finds that additional medical 
development in required before it can adjudicate the 
veteran's claim of entitlement to an initial disability 
rating in excess of 30 percent for his service-connected 
PTSD.  

The record contains conflicting evidence concerning the 
nature and severity of the veteran's PTSD.  The veteran was 
afforded a VA psychiatric examination in May 2004 to 
determine whether he had PTSD as a result of service.  A 
mental status examination at that time revealed no 
significant findings.  The diagnosis was PTSD, chronic, which 
the examiner determined caused moderate impairment with 
respect to both occupational and social functioning.  The 
examiner also assigned the veteran a Global Assessment of 
Functioning (GAF) score of 50, which reflects moderate 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 46-47 (1994).

In contract, however, a VA treatment record dated in November 
2005 notes that the veteran has been unable to work in the 
past two years apparently due to severe PTSD.  A GAF score of 
40 was assigned, which is appropriate where behavior is 
manifested by major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Id. (emphasis added).  The Board notes that 
this score may reflect total occupational and social 
impairment.

In light of these conflicting opinions, it is unclear whether 
the veteran's PTSD warrants a disability rating in excess of 
30 percent, and if so, to what extent.  Accordingly, the 
veteran should be scheduled to undergo a VA psychiatric 
examination to determine the nature and severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Memphis VA 
Medical Center and obtain all outstanding 
records of treatment pertaining to the 
veteran from 2006 to the present.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be afforded a VA 
audiological examination to determine 
whether he has bilateral hearing loss and 
tinnitus as a result of service.  The 
examiner should review the claims folder 
and record the veteran's history of noise 
exposure both during and after service.  

Following an examination and a review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
disability is related, even in part, to 
noise exposure during the veteran's 
period of service.  The examiner should 
also answer whether it is at least as 
likely as not that the veteran has 
tinnitus as a result of service.  In 
doing so, the examiner must presume that 
the veteran was exposed to acoustic 
trauma while engaged in combat in 
Vietnam.  A complete rationale for any 
opinion expressed must be provided.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his PTSD.  The 
examiner should review the claims file in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  It is requested that a 
GAF score be assigned consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.

The examiner should discuss and reconcile 
the contradictory evidence regarding the 
severity of the veteran's PTSD, including 
the GAF score of 40 which indicates total 
occupational and social impairment.  

On the basis of both current examination 
findings and a thorough review of the 
claims files, the examiner should express 
an opinion regarding the overall degree 
of impairment resulting from the 
veteran's service-connected PTSD and its 
effect on his ability to work.  The 
examiner must express an opinion as to 
the degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected PTSD, as distinguished from any 
nonservice-connected disabilities.  The 
examination report must include the 
rationale for all opinions expressed.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


